Citation Nr: 9908251	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-37 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 100 percent disabling under 
38 C.F.R. § 4.29 (1998), effective from August 21, 1995; 
30 percent disabling, effective from October 1, 1995; and 
70 percent disabling with entitlement to a total rating based 
on unemployability, effective from February 2, 1996.



REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran had active service from December 1966 to August 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1995 and later RO rating decisions that 
assigned the various ratings shown on the first page of this 
decision for the veteran's PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  The veteran's PTSD is currently manifested by symptoms 
resulting in virtual isolation in the community and 
demonstrable inability to obtain or retain employment; the 
medical evidence also demonstrates total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (effective as of 
November 7, 1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Pursuant to a claim for service connection for PTSD and for 
other disorders received at the RO in March 1994, the veteran 
was evaluated for PTSD by VA.  A May 1994 PTSD examination 
report notes that the veteran had been attending VA 
psychological therapy for several months and was taking 
Elavil.  He reportedly quit his most recent job as a subway 
conductor in 1989 because he could not deal with the public.  
He had nearly 20 years of prior employment with the Federal 
government.  He reported that he did not feel good and had 
aches and pains, and that he had not been able to tolerate 
people for four or five years.  He also reported occasional 
anger attacks but constant nervousness and depression.  He 
reported a recurring vision of Vietnam and admitting to 
hearing voices screaming from Vietnam.  He reported recurring 
dreams of Vietnam about every other night and that he awoke 
in cold sweats.  He denied drug use and felt that his 
positive HIV status may have come from sexual contact.  
Diagnostic tests were positive for PTSD.  The examiner 
rendered a diagnosis of PTSD due to combat and opined that 
the first PTSD symptoms probably appeared six months after 
separation from active service.  The examiner also felt that 
the veteran was unemployable due to his moderate to severe 
psychiatric incapacity.  

By RO rating decision of December 1994, service connection 
was established for PTSD.  The decision was based on the 
veteran's combat service in Vietnam and a diagnosis of PTSD 
given during a May 1994 VA evaluation for PTSD.  A 30 percent 
rating was assigned effective March 1994, the date of the 
service connection claim.  The decision also established 
service connection for a skin condition and assigned a 
noncompensable rating.  Claims for service connection for 
several other health problems were denied.  

VA hospitalized the veteran during August and September 1995.  
His chief complaint referred to his PTSD flashbacks and he 
reported "stuff has come back to me."  The hospital report 
notes that in 1989 the veteran first began to have PTSD 
related problems and that he was also diagnosed with human 
immunodeficiency virus (HIV) at that time.  During an 
admission examination, he denied drug or alcohol abuse.  He 
reported that his most recent employment was with the New 
York City Transit Authority from 1989 to 1991 and he said 
that he quit that job because of job stress.  His physical 
examination was essentially normal.  His mental status 
examiner felt that he was minimally cooperative with poor eye 
contact.  There was no psychomotor agitation or retardation.  
Affect was full range.  Mood was angry, frustrated, 
disappointed, and dysphoric.  Thought processes were not 
abnormal.  There were some paranoid ideation, but no 
delusions, ideas of reference, or suicidal or homicidal 
ideation.  He reportedly had thoughts of harming himself or 
others when he was angered or down.  The examiner did not 
find bizarre thoughts or evidence of auditory or visual 
hallucinations.  The veteran was oriented to person, place, 
and time.  His recall and serial sevens were good.  He had 
good judgment and partial insight.  The admission diagnoses 
on Axis I were rule out PTSD and rule out depressive disorder 
NOS (not otherwise specified).  The diagnosis on Axis III was 
positive HIV.  

During the veteran's course of hospitalization, he remained 
on Zoloft, which he had been taking as an outpatient; 
however, the dose was increased from 50 mg to 100 mg.  During 
his stay, his sleep was noted to be disturbed and so 
trazodone, 50 mg, was prescribed.  His mood improved with the 
increase in Zoloft and he was discharged with diagnoses of 
PTSD, mild; hypertension; and, HIV. 

In September 1995, the veteran submitted an increased rating 
claim for PTSD.


In December 1995, the RO received additional VA outpatient 
records reflecting treatment at various times during 1995.  
These reports note treatment for various non-related health 
conditions and the August 1995 PTSD inpatient treatment 
mentioned above.  A November 1995 report notes increased 
symptoms of PTSD and depression with intrusive thoughts 
related to stress.  



In February 1996, the RO received a private medical report of 
the veteran's treatment by a psychologist.  The psychologist 
indicated that the intensity of the veteran's PTSD symptoms 
"significantly impaired his occupational and social 
functioning."  The psychologist also reported the following:  

[The veteran's] intrusive thoughts and 
flashbacks prevented him from effective 
daily functioning and maintaining gainful 
employment with the subway system in New 
York City, as well as attaining any form 
of employment at the present time.  He 
also exhibits depressive symptomatology.  

The examiner also noted that the veteran had actively 
participated in VA PTSD treatment programs.  Current 
medication included Zoloft and trazodone.  The Axis I 
diagnosis was PTSD, severe, chronic.  The report itself is 
undated.  

The veteran underwent VA PTSD examination in April 1996.  The 
report notes that he was currently being seen weekly in the 
War Stress Group, also that he was being seen by an 
additional physician every two months and weekly by the 
private psychologist.  The examiner noted that the veteran 
was HIV positive.  He was reportedly living with his sister 
and seldom left the house.  He reportedly had trouble 
obtaining public transportation and he avoided contact with 
people, including family members.  He said that he was 
totally friendless.  The examiner felt that the veteran was 
extremely depressed and the veteran himself reported that his 
medications were not of much help.  During the examination, 
the veteran complained of flashbacks and nightmares three to 
four times per week.  He reported hypervigilance and that he 
easily became upset or startled.  He had marked irritability 
and outbursts of anger.  His sleep was clearly disturbed and 
he had recurrent and intrusive recollections.  He was 
reportedly increasingly detached and estranged from others.  
He reportedly felt that his situation was hopeless and that 
he would die from AIDS.  He had considered suicide.  The 
examiner reported that the veteran could not perform any sort 
of work secondary to his depression.  The diagnoses were PTSD 
and major depression secondary to the knowledge that he was 
HIV positive.


In August 1996, the veteran submitted a report from three VA 
examiners who had treated him.  The examiners expressed 
disagreement with the findings of the VA psychiatrist who 
conducted the April 1996 VA PTSD examination.  Specifically, 
the three VA physicians felt that the veteran's major 
depression was not related to his HIV status, rather it was 
brought on by his PTSD.  The examiners also reported the 
following:

In general, [the veteran] exhibits 
considerable impairment in interpersonal 
functioning.  His social relationships 
are limited to members of his treatment 
team and psychotherapy group.  These 
relationships are limited to the therapy 
context.  He is friendless and has been 
unable to develop or maintain effective 
social relationships outside of 
psychotherapy, even with family members 
with whom he lives.  Moreover, [the 
veteran's] psychiatric symptoms suggest 
that he will have considerable difficulty 
with the reliability, flexibility, 
efficiency, and initiative required to 
obtain and retain employment at this 
time.  

The VA physicians also indicated that the veteran completed a 
battery of tests for intellectual and personality functioning 
while hospitalized in August 1995.  These tests indicated 
that he had average intellectual functioning.  The results of 
personality functioning evaluation were felt to be invalid 
and uninterpretable due to the veteran's response pattern.  
The physicians also felt the test results suggested that the 
veteran might "have difficulty distinguishing between the 
stuff of dreams and reality based events." 


In December 1996, the RO received VA treatment reports 
reflecting psychotherapy treatment at various times during 
1996.  Among these reports is a PTSD master treatment plan 
dated in April 1996.  The plan indicates that the veteran's 
chief problems were difficulty managing stress, poor impulse 
control, interpersonal functioning, and agoraphobia.  A June 
1996 report indicates that the veteran underwent a vocational 
rehabilitation assessment interview.  During the interview he 
indicated that he was unsure whether he was ready for 
vocational training.  The interviewer noted that the veteran 
was 53 years old and had last worked in 1991 as a subway 
conductor in New York City.  He reportedly quit when he began 
having flashbacks to Vietnam.  Previously, he had worked for 
the Social Security Administration for about 19 years, but 
quit out of boredom.  Prior to military service, he worked in 
a hospital as a nursing assistant.  He had an 11th grade 
education.  


In December 1997, the veteran underwent a VA PTSD 
examination.  His relevant medical history was reviewed.  The 
examiner noted that he had examined the veteran approximately 
one-year earlier (see April 1996 VA examination report).  The 
report further notes that the veteran was currently being 
treated by two VA physicians at the PTSD clinic and was on 
medications.  The examiner noted that the veteran continued 
to live alone and had no contact with anyone.  He reportedly 
continued to have nightmares about Vietnam.  He remained 
hypervigilant and felt that he had no future.  Severe 
depression continued.  The examiner felt that there had been 
no change since the previous evaluation.  There was no 
impairment of thought processes or communication and there 
were no delusions or hallucinations.  There was no 
inappropriate behavior.  The veteran did report occasional 
suicidal thoughts but did not feel that he would act on them.  
He did not have homicidal thoughts.  Personal hygiene and 
memory were good.  He was well oriented.  There was no 
evidence of obsessive or ritualistic behaviors.  His speech 
was unimpaired. He occasionally became extremely depressed at 
which time he became especially isolated.  He was able to 
control his impulses.  He seldom slept more than a few hours 
because of his nightmares.  The diagnosis was PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 30 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a score of 21 to 30 is indicative of delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.125 (1998)].



II.  Analysis

Initially, the Board notes that the veteran's claim for an 
increased evaluation for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also finds that all relevant evidence for 
equitable disposition of the claim has been obtained and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (1995); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
appeal, the regulation pertaining to evaluation of mental 
disorders was amended effective November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998)) (hereinafter referred to as the 
"revised criteria").  The United States Court of Appeals 
for Veteran Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the ... judicial appeal process 
has been concluded, the version most favorable to appellant 
should and ... will apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs (Secretary) to 
do otherwise and the Secretary did so."  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312- 313 (1991).  In that 
decision, the Court noted that this view comports with the 
general thrust of the duty-to-assist and the benefit-of-the-
doubt doctrines.  Id.

A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent



The veteran's PTSD symptoms are currently manifested by 
nearly total isolation, recurring nightmares of Vietnam, 
severe depression due to PTSD, occasional suicidal thoughts, 
and inability to obtain or retain employment.  The record 
shows that the veteran is not employed and has no friends.  
His recent GAF score is 30.  

The Board notes that under the former criteria, demonstrable 
inability to obtain or retain employment itself warrants a 
100 percent schedular rating, 38 C.F.R. § 4.16(c) (effective 
prior to November 7, 1996), and finds that this has been 
amply demonstrated by the medical evidence throughout the 
appeal period.  In May 1994, a VA examiner felt that the 
veteran was unemployable due to his psychiatric condition.  
In August 1995, a VA physician felt that the veteran would 
have difficulty distinguishing dreams from reality.  Again in 
February 1996, a VA psychologist felt that the veteran could 
not attain any form of employment.  In August 1996, a VA 
examiner felt that the veteran had "considerable" impairment 
in interpersonal functioning and would likewise have 
"considerable" difficulty finding a job (thus implying that 
the veteran might not be unemployable); however, at the same 
time, the examiner noted that the veteran was unable to 
develop any effective social relationship outside of 
psychotherapy.  Finally, in December 1997, a GAF score of 30 
was assigned.  In assessing the evidence, the Board finds 
that during the appeal period the veteran's PTSD has 
precluded substantial gainful employment.  

Under the revised rating criteria, total occupational and 
social impairment warrants a 100 percent rating.  The veteran 
appears to meet these criteria.  Although he does not appear 
to exhibit grossly inappropriate behavior, his recent GAF 
score of 30 is certainly indicative of continued inability to 
function in almost all areas, i.e., unemployability.  After 
consideration of all the evidence, the Board finds that the 
veteran's PTSD symptoms warrant a 100 percent schedular 
rating under either the former or the revised criteria of 
diagnostic code 9411. 



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation of 100 percent for 
PTSD is granted.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

 

- 12 -


- 1 -


